DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 1, 2, 3, 5 and 6 appear to be shaded CAD drawings.  The lack of cross hatching renders the drawings very difficult to decipher.  Please see MPEP 608 for more details on acceptable drawings.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 discloses the limitation “the second finger assist disposed in registration with the first finger assist.”  The specification does not describe how the finger assist are “disposed in registration” with one another.  It is customary that when one element is in registration with another, they are somehow in contact with one another.  The first and second finger assist are not in contact with one another, therefore they cannot be in registration with one another.  The invention discloses that both finger assists are registered (connected to/ in contact with) the housing (301a).
Claims 2-15 are rejected do to their dependence on rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PAWLOSKI (US 10,018,255 B2).
Regarding claim 1, as best understood by the Examiner, PAWLOSKI discloses transmission arrangement comprising: an input shaft (10); an output shaft (11); an outer race (16) mounted on one end of one of the input and output shafts; an inner race (15) mounted on one end of the other of the input and output shafts, the inner and outer races being arranged to create a cage; ball bearings (14) disposed within the cage and spaced apart from each other; a first finger assist (321) mounted to press at least a first one of the ball bearings into position within the cage; and a second finger assist (331) mounted to press at least a second one of the ball bearings into position within the cage, the second finger assist disposed in registration with the first finger assist.
Regarding claim 2, PAWLOSKI discloses at least one of the first or second finger assists includes a metallic material. [Col. 5, line 37]
Regarding claim 3, PAWLOSKI discloses the ball bearings are prevented from sliding within the inner and outer races. [Col. 3, lines 65-66]
Regarding claim 4, PAWLOSKI discloses the input shaft rotates at a first speed and the output shaft rotates at a second speed. [Col. 4, lines 2-5]
Regarding claim 5, PAWLOSKI discloses rotation of the input shaft rotates the output shaft. [Col. 4, lines 2-5]
Regarding claim 6, PAWLOSKI discloses the first and second speeds are different. [Col. 4, lines 2-5]
Regarding claim 7, PAWLOSKI discloses the input shaft and the output shaft are rotatably mounted in a housing (301). [Figs. 8 and 9, col. 5, lines 32-33]
Regarding claim 8, PAWLOSKI discloses the first and second finger assists are fixedly mounted to the housing.
Regarding claim 9, PAWLOSKI discloses the input shaft defines a first lateral side and a second lateral side, the first and second finger assists disposed on the first lateral side of the input shaft.
Regarding claim 10, PAWLOSKI discloses the first finger assist includes a first projecting arm member that contacts the first ball bearing on the first lateral side of the input shaft and the second finger assist includes a second projecting arm member that contacts the second ball bearing on the first lateral side of the input shaft.
Regarding claim 11, PAWLOSKI discloses the inner race is disposed on the input shaft and the outer race is disposed on the output shaft.
Regarding claim 13, PAWLOSKI discloses a motor (20) connected to the input shaft and positioned to rotate the input shaft relative to the output shaft.
Regarding claim 14, PAWLOSKI discloses the first and second finger assists are disposed in vertical registration with one another. [Fig. 8]
Regarding claim 15, PAWLOSKI discloses the inner and outer races are disposed at an angle with respect to one another. [Figs 3 and 9]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAWLOSKI (US 10,018,255 B2).
Regarding claim 12, PAWLOSKI does not disclose the outer race is disposed on the input shaft and the inner race is disposed on the output shaft.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the input and the output of the transmission to achieve the desired gear ratio.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659